—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the prosecution of Queens County Indictment Nos. 3917/00 and 3918/00, and application for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its *591authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]).
The petitioner failed to demonstrate a clear legal right to the relief sought. Florio, J.P., Feuerstein, McGinity and Adams, JJ., concur.